                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT

                                                                          6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8   RONNIE BRIGGS,                                         No. C 20-8234 WHA (PR)

                                                                          9                  Plaintiff,                              ORDER OF DISMISSAL

                                                                         10     v.

                                                                         11   CITY OF PINOLE POLICE
United States District Court




                                                                              DEPARTMENT; OFFICER SHAWN                              (ECF No. 19)
                                                                         12   DELGADO; SERGEANT ROGERS;
                               For the Northern District of California




                                                                              CHIEF OF CITY OF PINOLE
                                                                         13   POLICE DEPARTMENT; OFFICER
                                                                              DEAN; OLISON; TIARA DAVIS;
                                                                         14                  Defendant.
                                                                         15                                          /

                                                                         16          This is a civil rights action filed under 42 U.S.C. § 1983 by a jail inmate proceeding pro
                                                                         17   se. On April 2, 2021, the Order of Service was mailed to plaintiff at the address he provided.
                                                                         18   On April 20, 2021, the postal service returned the notice as undeliverable because plaintiff was
                                                                         19   not located at the address he provided. Plaintiff has not notified the clerk of his current address.
                                                                         20   Pursuant to Local Rule 3-11(b) — requiring parties to keep the court informed of their current
                                                                         21   mailing address and stating that the failure to do so within sixty days of the return of mail as
                                                                         22   undeliverable will result in dismissal of their case without prejudice — this case is DISMISSED
                                                                         23   without prejudice. See also Fed. R. Civ. P. 41(b). Defendants’ motion to stay (ECF No. 19) is
                                                                         24   DENIED as unnecessary.
                                                                         25          The Clerk shall enter judgment and close the file.
                                                                         26          IT IS SO ORDERED.
                                                                         27
                                                                              Dated: July    12    , 2021.
                                                                         28                                                 WILLIAM ALSUP
                                                                                                                            UNITED STATES DISTRICT JUDGE
